


Exhibit 10.30

 

 

U.S. Department of Justice

 

 

 

Michael J. Sullivan

 

United States Attorney

 

District of Massachusetts

 

 

Main Reception: (617) 748-3100

John Joseph Moakley United States Courthouse

 

Suite 9200

 

1 Courthouse Way

 

Boston, Massachusetts 02210

 

May 16, 2008

 

By Mail and Fax
202-778-5281

 

Geoffrey Hobart, Esq.
Covington & Burling
1210 Pennsylvania Avenue, NW
Washington, DC 20004-3401

 

Re:                               United States v. Biovail Pharmaceutical, Inc.

 

Dear Mr. Hobart:

 

This letter sets forth the Agreement between the United States Attorney for the
District of Massachusetts (“the U.S. Attorney”) and your client, Biovail
Pharmaceuticals, Inc. (“BPI” or “Defendant”), in the above-captioned case. The
Agreement is as follows:

 

1.                                       Plea

 

On a date no earlier than July 31, 2008 and no later than September 15, 2008,
Defendant agrees to waive indictment and plead guilty pursuant to Fed R. Crim.
P. 11(c)(1)(C) and 11(c)(1)(A) to the seven count Information attached as
Exhibit A. The Information charges that:

 

(1)                                  BPI violated 18 U.S.C. § 371 by conspiring
with others to knowingly and willfully make payments to induce another party to
recommend purchasing or ordering BPI’s drug Cardizem, L.A. in violation of 42
U.S.C. § 1320a-7b(b)(2)(B); and

 

(2)                                  BPI violated 42 U.S.C. §
1320a-7(b)(2)(B) by knowingly and willfully making payments to induce another
party to recommend purchasing or ordering BPI’s drug Cardizem, L.A.

 

Defendant expressly and unequivocally admits that it in fact knowingly,
intentionally and willfully committed the crimes charged in Counts One through
Seven of the Information, and is in fact guilty of those offenses. BPI agrees to
waive venue, any applicable statutes of limitations and any legal or procedural
defects in the Information.

 

--------------------------------------------------------------------------------


 

2.                                       Penalties

 

With respect to its violation of 18 U.S.C. § 371 (Count One), BPI is subject to
a maximum possible fine of $500,000, twice the gross gain derived from the
offense or twice the gross loss, whichever is greatest. See 18 U.S.C. §§
3571(c) and (d). The loss from this offense is $12,357,550, and thus the maximum
possible fine on Count One is $24,715,100.

 

With respect to its violations of 42 U.S.C. § 1320a-7b(b)(2) (Counts Two through
Seven), for each separate count, BPI is subject to a maximum possible fine of
$500,000, twice the gross gain derived from the offense or twice the gross loss,
whichever is greatest. See 18 U.S.C. §§ 3571(c) and (d). For each of these
counts, twice the gross gain or gross loss is less than $500,000, and thus the
maximum possible fine on each of Counts Two through Seven is $500,000.

 

BPI may also be sentenced to a term of probation of not less than one year and
not more than five years. See 18 U.S.C. § 3561(c)(1). BPI shall also pay a
mandatory special assessment of $400 per count of the Information, a total of
$2,800.

 

3.                                       Sentencing Guidelines

 

The parties agree to jointly take the following positions at sentencing under
the United States Sentencing Guidelines:

 

a.                                       The parties agree that the United
States Sentencing Guideline Manual in effect as of November 1, 2002 should be
used in determining Defendant’s sentence.

 

b.                                      The parties agree that there is no basis
for a departure or deviation under the factors set forth in 18 U.S.C. §
3553(a) from the sentencing range established by the United States Sentencing
Guidelines.

 

c.                                       The parties agree that the Counts
involve substantively the same harm, and thus group under U.S.S.G. § 3D1.2.

 

The U.S. Attorney’s agreement that the disposition set forth below is
appropriate in this case is based, in part, on Defendant’s acceptance of
responsibility for the offenses of conviction in this case.

 

The U.S. Attorney specifically may, at his sole option, be released from his
commitments under this Agreement, including, but not limited to, his agreement
that paragraph 4 constitutes the appropriate disposition of this case, if at any
time between his execution of this Agreement and sentencing, Defendant:

 

(a)                                  Fails to admit a complete factual basis for
the plea;

 

(b)                                 Fails to truthfully admit its conduct in the
offenses of conviction;

 

(c)                                  Falsely denies, or frivolously contests,
relevant conduct for which Defendant is accountable under U.S.S.G. § 1B1.3;

 

2

--------------------------------------------------------------------------------


 

(d)                                 Gives false or misleading testimony in any
proceeding relating to the criminal conduct charged in this case and any
relevant conduct for which Defendant is accountable under U.S.S.G. § 1B1.3;

 

(e)                                  Engages in acts which form a basis for
finding that Defendant has obstructed or impeded the administration of justice
under U.S.S.G, § 3C1.1;

 

(f)                                    Attempts to withdraw its plea.

 

Defendant expressly understands that it may not withdraw its plea of guilty,
unless the Court rejects this Agreement under Fed. R. Crim. P. 11(c)(5).

 

4.                                       Agreed Disposition

 

The U.S. Attorney and Defendant agree pursuant to Fed. R. Crim. P.
11(c)(1)(C) that the appropriate disposition of this case is as follows and that
this fine is within the statutory maximums:

 

a.                                       A criminal fine in the amount of twenty
two million two hundred forty three thousand five hundred ninety dollars
($22,243,590), as follows:

 

Defendant shall pay this fine within five business days of the date of
sentencing.

 

The parties agree that the basis for this fine is as follows:

 

i.                                          The parties agree that the base fine
is $12,357,550, which is the amount of payments to physicians and others paid by
or on behalf of BPI through the PLACE program. See U.S.S.G. §§ 8C2.3,
8C2.4(b) and 2B4.1(c)(1)(A).

 

ii.                                       Pursuant to U.S.S.G. § 8C2.5, the
culpability score is seven (7) as determined as follows:

 

(a)                                  Base culpability score is five (5) pursuant
to U.S.S.G. § 8C2.5(a);

 

(b)                                 Add 3 points in that the unit of the
organization within which the offense was committed had 200 or more employees,
and an individual within the high level personnel of this unit participated in
or condoned the offense;

 

(c)                                  Deduct one (1) point pursuant to U.S.S.G. §
8C2.5(g)(3).

 

iii.                                    Pursuant to U.S.S.G. § 8C2.6, the
appropriate multiplier range associated with a culpability score of seven (7) is
1.4 to 2,8.

 

iv.                                   Thus, the Guideline Fine Range is
$17,300,570 to $34,601,140.

 

v.                                      The parties agree that (1) disgorgement
pursuant to U.S.S.G. §8C2.9 is not necessary, (2) there is no basis for a
downward departure or deviation

 

3

--------------------------------------------------------------------------------


 

under the U.S.S.G.; (3) the proposed fines are within the statutory maximums
pursuant to 18 U.S.C. §§ 3571(c) and (d) because the gross gain from Count One
exceeded $10,000,000; and (4) a fine within the guideline range will result in a
reasonable sentence taking into consideration all of the factors set forth in 18
U.S.C. §§3553(a), 3572.

 

b.                                      Mandatory special assessments totaling
$2,800. Pursuant to 18 U.S.C. § 3013(a)(2)(B), to be imposed as $400 per count.

 

c.                                       Restitution: Because 42 U.S.C.
§1320a-7b(b)(2)(B) prohibits remuneration to induce the ordering or
recommending, inter alia, of an item “for which payment may be made in whole or
in part under a Federal health care program,” the victims of the crimes set
forth in the Information attached as Exhibit A are the federal health insurance
programs. Restitution to the federal health insurance programs will be addressed
by a Civil Settlement Agreement to be entered into between Defendant and the
United States on or before July 31, 2008. To satisfy its restitution
obligations, Defendant agrees to pay or cause to be paid $2,404,286, plus
interest at the Medicare Trust Fund Rate from May 1, 2008 to the date of
payment. Defendant acknowledges that any settlement and/or release of civil
liability must be approved by the Civil Division of the United States Department
of Justice and the Department of Health and Human Services, Office of Inspector
General.

 

5.                                       Payment of Mandatory Special Assessment

 

Defendant agrees to pay the mandatory special assessment to the Clerk of the
Court on or before the date or sentencing.

 

6.                                       No Further Prosecution of Defendant

 

Other than the charges set forth in the Information attached as Exhibit A, the
Government agrees not to bring any additional federal criminal non-tax charges
against Defendant with respect to the conduct covered by the Information. This
agreement is expressly contingent upon:

 

a.                                       the guilty plea of Defendant to the
information attached hereto as Exhibit A being accepted by the Court and not
withdrawn or otherwise challenged; and

 

b.                                      Defendant’s performance of all of its
obligations as set forth in this Agreement.

 

If Defendant’s guilty plea is not accepted by the Court or is withdrawn for any
reason, or if Defendant should fail to perform any obligation under this
Agreement, this declination of prosecution shall be null and void.

 

The United States expressly reserves the right to prosecute any individual,
including but not limited to former officers, directors, employees and agents of
Biovail Corporation and/or Biovail Pharmaceuticals, Inc. for the conduct set
forth in the attached Information.

 

4

--------------------------------------------------------------------------------


 

7.                                       Waiver of Rights to Appeal and to Bring
Collateral Challenge

 

Defendant is aware that it has the right to challenge its sentence and guilty
plea on direct appeal. Defendant is also aware that it may, in some
circumstances, be able to argue that its plea should be set aside, or its
sentence set aside or reduced, in a collateral challenge such as pursuant to a
motion under 28 U.S.C. § 2255.

 

In consideration of the concessions made by the U.S. Attorney in this Agreement,
Defendant knowingly and voluntarily waives its right to appeal or collaterally
challenge:

 

(a)                                  Defendant’s guilty plea and any other
aspect of Defendant’s conviction, including, but not limited to, any rulings on
pretrial suppression motions or any other pretrial dispositions of motions and
issues; and

 

(b)                                 The imposition by the District Court of the
sentence agreed to by the parties, as set out in paragraph 4 and, even if the
Court rejects one or more positions advocated by the parties with regard to the
application of the U.S. Sentencing Guidelines.

 

Defendant’s waiver of rights to appeal and to bring collateral challenges shall
not apply to appeals or challenges based on new legal principles in First
Circuit or Supreme Court cases decided after the date of this Agreement which
are held by the First Circuit or Supreme Court to have retroactive effect.

 

This Agreement does not affect the rights or obligations of the United States as
set forth in l8 U.S.C. § 3742(b), and the U.S. Attorney therefore retains his
appeal rights.

 

8.                                       Cooperation

 

(a)                                  Terms of Cooperation

 

Defendant shall cooperate completely and truthfully in any trial or other
proceeding arising out of any federal investigation of its current and former
officers, agents, employees or other persons or entities relating to the conduct
set forth in the Information. Defendant shall make reasonable efforts to
facilitate access to, and to encourage the cooperation of, its current and
former officers, agents, and employees for interviews sought by law enforcement
agents, upon request and reasonable notice. Defendant shall also take reasonable
measures to encourage its current and former officers, agents, and employees to
testify truthfully and completely before any grand jury, and at any trial or
other hearing, at which they are requested to do so by any government entity.

 

In addition, Defendant shall furnish to law enforcement agents, upon request,
all documents and records in its possession, custody or control relating to the
conduct that is within the scope of any ongoing grand jury investigation, trial
or other criminal proceeding in the District of Massachusetts, and that are not
covered by the attorney-client privilege or work product doctrine.

 

5

--------------------------------------------------------------------------------


 

Provided, however, notwithstanding any provision of this Agreement, that:
(1) Defendant is not required to request of its current or former officers,
agents, or employees that they forego seeking the advice of an attorney nor that
they act contrary to that advice; (2) Defendant is not required to take any
action against its officers, agents, or employees for following their attorney’s
advice; and (3) Defendant is not required to waive any privilege or claim of
work product protection except to the extent set forth in the succeeding
paragraph.

 

Defendant specifically agrees to continue to waive and/or waive any
attorney-client privilege and/or work product protections regarding the legality
of the PLACE program and/or the decision to enter into, implement and/or
continue the PLACE program as to any such advice or communications,

 

Defendant acknowledges that it expressly and unequivocally admits that it
knowingly, intentionally and willfully committed the crime charged in the
Information and is in fact guilty of that offense. Defendant agrees that it will
not make statements inconsistent with this explicit admission of guilt to the
crimes charged in the Information,

 

9.                                       Probation Department Not Bound By
Agreement

 

The sentencing disposition agreed upon by the parties and their respective
calculations under the Sentencing Guidelines are not binding upon the United
States Probation Office.

 

10.                                 Fed. R. Crim. P. 11(c)(1)(C) Agreement

 

Defendant’s plea will be tendered pursuant to Fed. R. Crim. P. 11(c)(1)(C).
Defendant cannot withdraw its plea of guilty unless the sentencing judge rejects
this Agreement. If the sentencing judge rejects this Agreement, this Agreement
shall be null and void at the option of either the United States or Defendant,
with the exception of paragraphs 12-13, which shall remain in effect.

 

11.                                 Civil and Administrative Liability

 

By entering into this Agreement, the United States does not compromise any civil
or administrative liability, including but not limited to any False Claims Act
or tax liability which BPI may have incurred or may incur as a result of its
conduct and its plea of guilty to the attached Information.

 

12.                                 Waiver of Defenses

 

If this Plea Agreement or Defendant’s guilty plea is not accepted by the Court
for any reason, or is later withdrawn or otherwise successfully challenged by
Defendant for any reason, Defendant hereby waives, and agrees it will not
interpose any defense to any charges brought against it which defenses Defendant
might otherwise have under any statute of limitations, the Speedy Trial Act, or
the United States Constitution with respect to preindictment delay, except that
Defendant may raise any such defense that Defendant may have for conduct
occurring before April 1, 2003, as further described in the parties tolling
agreement attached hereto as Exhibit B.

 

6

--------------------------------------------------------------------------------


 

13.                                 Withdrawal of Plea By Defendant

 

Should Defendant move to withdraw its guilty plea at any time, this Agreement
shall be null and void at the option of the U.S. Attorney, with the exception of
this paragraph. In this event, Defendant understands and agrees that the
Government may pursue any and all charges that might otherwise have been brought
but for this Agreement, and Defendant hereby waives, and agrees that it will not
interpose, any defense to any additional charges brought against it which might
otherwise have under any statute of limitations, the Speedy Trial Act, or the
United States Constitution with respect to pre-indictment delay, except any such
defense that Defendant may already have for conduct occurring before April 1,
2003.

 

14.                                 Breach of Agreement

 

If the U.S. Attorney determines that Defendant has failed to comply with any
provision of this Agreement, or has committed any crime following its execution
of this Agreement, the U.S. Attorney may, at his sole option, be released from
his commitments under this Agreement in their entirety by notifying Defendant,
through counsel or otherwise, in writing. The U.S. Attorney may also pursue all
remedies available to him under the law, irrespective of whether he elects to be
released from his commitments under this Agreement. Further, the U.S. Attorney
may pursue any and all charges which have been, or are to be, dismissed pursuant
to this Agreement. Defendant recognizes that no such breach by it of an
obligation under this Agreement shall give rise to grounds for withdrawal of its
guilty plea. Defendant understands that, should it breach any provision of this
agreement, the U.S. Attorney will have the right to use against Defendant before
any grand jury, at any trial or hearing, or for sentencing purposes, any
statements which may be made by it, and any information, materials, documents or
objects which may be provided by it to the government subsequent to this
Agreement, without any limitation. In this regard, Defendant hereby waives any
defense to any charges which it might otherwise have under any statute of
limitations or the Speedy Trial Act.

 

15.                                 Who Is Bound By Agreement

 

This Agreement is limited to the U.S. Attorney for the District of
Massachusetts, and cannot and does not bind the Attorney General of the United
States or any other federal, state or local prosecutive authorities.

 

16.                                 Corporate Authorization

 

Defendant shall provide to the Government and the Court a copy of a resolution
of the Board of Directors of Biovail Pharmaceuticals, Inc. affirming that the
Board of Directors has authority to enter into the Plea Agreement and has
(1) reviewed the Information in this case and the proposed Plea Agreement;
(2) consulted with legal counsel in connection with the matter; (3) voted to
enter into the proposed Plea Agreement; (4) voted to authorize Biovail
Pharmaceuticals, Inc. to plead guilty to the charges specified in the Plea
Agreement and (5) voted to authorize the corporate officer identified below to
execute the Plea Agreement and all other documents necessary to carry out the
provisions of the Plea Agreement. A copy of the resolution is attached as
Exhibit C. Defendant agrees that either a duly authorized corporate officer or a
duly authorized attorney for Biovail Pharmaceuticals, Inc., at the discretion of
the Court, shall appear

 

7

--------------------------------------------------------------------------------


 

on behalf of Biovail Pharmaceuticals, Inc. and enter the guilty plea and will
also appear for the imposition of sentence.

 

17.                                 Complete Agreement

 

This letter and the attachments thereto (Exhibit A - the Information, Exhibit B
- the Tolling Agreement and Exhibit C - the Corporate Resolution) contains the
complete agreement between the parties to this Agreement relating to the
disposition of this criminal case. No promises, representations or agreements
have been made other than those set forth in this letter.  This Agreement
supersedes prior understandings, if any, of the parties, whether written or
oral, other than those set forth in the attachments hereto. This Agreement can
be modified or supplemented only in a written memorandum signed by the parties
or on the record in court.

 

If this letter accurately reflects the Agreement between the U.S. Attorney and
Defendant, please have Defendant sign the Acknowledgment of Agreement below.
Please also sign below as Witness. Return the original of this letter to
Assistant U.S. Attorney Sara Bloom.

 

 

Very truly yours,

 

 

 

MICHAEL J. SULLIVAN

 

United States Attorney

 

 

 

 

By:

/s/ DIANE C. FRENIERE

 

 

DIANE C. FRENIERE, Chief

 

 

White Collar Crime Section

 

8

--------------------------------------------------------------------------------


 

Acknowledgment of Plea Agreement

 

The Board of Directors has authorized me to execute this Plea Agreement on
behalf of Biovail Pharmaceuticals, Inc.  The Board has read this Plea Agreement,
the attached criminal Information, the tolling agreement and the corporate
authorization or has been advised of the contents thereof and has discussed them
fully with Biovail Pharmaceuticals, Inc.’s attorney.  The Board acknowledges
that this letter fully sets forth Biovail Pharmaceuticals, Inc.’s agreement with
the Government.  The Board further states that no additional promises or
representations have been made to Biovail Pharmaceuticals, Inc. by any officials
of the United States in connection with the disposition of this matter, other
than those set forth in the Plea Agreement.

 

 

Dated: May 16, 2008

/s/ NANCY SELL

 

NANCY SELL

 

Title: President and Secretary

 

Biovail Pharmaceuticals, Inc.

 

 

 

 

Dated: 05/16/08

/s/ GEOFFREY HOBART

 

GEOFFREY HOBART, ESQ,

 

Covington & Burling, LLP.

 

Attorney for Biovail Pharmaceuticals, Inc.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

--------------------------------------------------------------------------------

 

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA,

)

Criminal Number

 

)

 

 

)

 

v.

)

VIOLATION:

 

)

 

 

)

18 U.S.C. § 371 — Conspiracy to Offer and

BIOVAIL PHARMACEUTICALS, INC.

)

Pay Illegal Remunerations to Physicians

 

)

 

 

)

42 U.S.C. § 1320a-7(b)(b)(2) — Offers of

 

)

Remuneration to Physicians

Defendants.

)

 

 

)

 

 

)

 

 

INFORMATION

 

THE UNITED STATES ATTORNEY CHARGES THAT:

 

PRELIMINARY ALLEGATIONS

 

At all times material hereto, unless otherwise alleged:

 

1.                                       Defendant BIOVAIL PHARMACEUTICAL, INC.
(“BPI”), a Delaware corporation, had corporate headquarters in Morrisville,
North Carolina.

 

The Drug Cardizem, L.A.

 

2.                                       In January 2001, BPI acquired the
Cardizem line of drugs from another company for $409.5 million dollars.

 

3.                                       Cardizem is the brand name of a drug
known as diltiazem, which is a heart medication used to control high blood
pressure.

 

4.                                       In or before 2003, the patent ran out
on Cardizem, the then brand name version of diltiazem, and the drug faced
generic competition.

 

5.                                       In the late 2002 and early 2003, BPI
was preparing to introduce the product Cardizem, L.A. (CLA) to the market.
Cardizem, L.A. was BPI’s proprietary name for a new 24 hour time release, or
long acting (L.A.), formulation of the brand name drug Cardizem.

 

--------------------------------------------------------------------------------


 

6.                                       BPI began selling Cardizem, L.A. on or
about March 23, 2003. At that time, the generic version of Cardizem cost about
one third less than the new drug, Cardizem, L.A.

 

The PLACE Program

 

7.                                       As part of their promotion of Cardizem,
L.A., beginning in March 2003, BPI implemented a program known as the PLACE
(Proving Long Acting Through Experience) program.

 

8.                                       The PLACE program paid physicians and
other prescribers up to $1,000 for enrolling between 11-15 patients in the
program, causing patients to fill prescriptions for Cardizem, L.A. These
included prescriptions that were paid for by Medicaid.

 

9.                                       The first phase of the PLACE program
required the prescribing medical professionals (e.g. physicians, nurse
practitioners, physician’s assistants) to enroll in the program by signing a
business reply card by which they agreed to participate, and by completing a 2
page, 10 multiple choice questionnaire. This questionnaire was not expected to
take, and did not usually take, the prescribing professional more than 10
minutes to complete.

 

10.                                 Under this initial part of the program, the
prescribing medical professionals were paid $250 if they (a) signed the business
reply card and thus agreed to participate in the program and write Cardizem,
L.A. prescriptions for their patients, and (b) completed this brief
questionnaire.

 

11.                                 A payment of $250 for 10 to 15 minutes of
these medical professionals’ time exceeded the reasonable fair market value of
their time.

 

12.                                 In addition, if the business reply card was
signed and the questionnaire completed and returned, an office manager or
assistant received $50.00. In some cases, these assistants simply put the
materials in an envelope. In other cases, the assistants did nothing at this
stage.

 

13.                                 The payments of $50 to these office
assistants exceeded the reasonable fair market value of the assistants’ actual
time spent.

 

2

--------------------------------------------------------------------------------


 

14.                                 The second phase of the PLACE program
provided that if the medical prescriber returned the final questionnaire, they
would be paid, in addition to the initial $250 payment, as follows:

 

(1)                                  an additional $250 if they enrolled between
1 and 5 patients;

 

(2)                                  an additional $500 if they enrolled between
6 and 10 patients; and

 

(3)                                  an additional $750 if they enrolled between
11 and 15 patients.

 

15.                                 These payments of $250-$750 exceeded the
reasonable fair market value of the medical prescribers’ time necessary to
enroll these patients and complete the final questionnaire.

 

16.                                 In addition, if the final questionnaire was
returned, the office assistant also received an additional $100.00. This payment
also exceeded the fair market value of the office assistants’ time necessary to
complete the program.

 

17.                                 To enroll a patient, the physician or other
medicine prescriber was required to write a 30 day prescription for the patient
and the patient had to fill the prescription. BPI provided a coupon or voucher,
however, so that first thirty days of the drug would be free.

 

18.                                 The physicians and other medicine
prescribers were told that in order to receive the payment they also had to
track the patients experience on Cardizem, L.A. for three regularly scheduled
visits. These visits were nothing more than the routine visits and required no
additional work for the prescriber.

 

19.                                 BPI did not design or implement the PLACE
program in a way calculated to provide new or meaningful scientific data about
whether Cardizem, L.A. worked better than other available drugs.

 

20.                                 BPI employees responsible for the PLACE
program reported regularly on the number of prescriptions generated by the PLACE
program and congratulated those involved for their success in using the PLACE
program to generate prescriptions for Cardizem, L.A.

 

3

--------------------------------------------------------------------------------


 

21.                                 BPI paid and caused full payments to be made
to medical prescribers and office assistants even if the information provided in
the final study questionnaire was incomplete and/or not usable.

 

22.                                 According to the final study report, nearly
64 percent of the final study questionnaires were not complete or contained
inconsistent data.

 

23.                                 The senior management of BPI and BPI’s
parent company communicated to the sales force that a successful launch of
Cardizem, L.A. was critical to BPI’s success and growth as a company, as well as
to their own financial well-being. On February 28, 2003, a BPI parent company
Vice President sent an email to the sales force with respect to the launch of
Cardizem, L.A that stated:

 

We have to deliver growth to Wall Street and everyone knows exactly what is
expected from us. If we ever don’t deliver, my net worth will shrink
dramatically. I will suffer tremendously if this were to happen . . . We have
made a huge upfront commitment and now we expect you (the reps) to make a
commitment in return.

 

24.                                 BPI and its parent company management also
congratulated the sales team on its success in using the PLACE program to drive
prescriptions for Cardizem, L.A.

 

25.                                 Thus, on or about April 11, 2003, the BPI
Product Manager in charge of the PLACE program sent an email to all district
sales managers that stated:

 

Congratulations on doing an incredible job with the PLACE Program. The
prescription generation has been phenomenal — Currently, we have 10,505RXs!!

 

26.                                 Similarly, on June 23, 2003, this BPI
Product Manager sent another email, including higher level sales and marketing
managers, as follows:

 

To date, a total of 89,092 Rxs have been recorded for Cardizem LA, as of
June 6th 2003. Congratulations once again on all the success the PLACE Program
is having in driving prescriptions and market share!!

 

27.                                 In addition, on April 5, 2003, the CEO of
BPI’s parent company responded to a report of increasing Cardizem, L.A.
prescriptions from the PLACE program with the following:

 

4

--------------------------------------------------------------------------------


 

This is a GREAT start. Now, who would care to venture a guess (don’t we call
them forecasts?) on what conversion we can expect to paying customers. I would
really like to know what you think. Thanks and nice work.

 

28.                                 Likewise, on April 8, 2003, the CEO of BPI’s
parent company responded to reports of 8356 faxed in prescription forms with “I
have to tell you, I have NEVER seen this type of response!! CONGRATS!!!”

 

29.                                 In preparing to launch Cardizem, L.A., BPI
also contracted with R-Corp. to acquire a additional contracted sales
representatives to promote Cardizem, L.A. at the time of its launch. Under the
agreement, R-Corp. sales representatives were hired to help BPI sales
representatives promote Cardizem, L.A. at its launch.

 

30.                                 Prior to the launch of Cardizem, L.A.,
R-Corp. representatives raised a concern about whether the PLACE program
complied with all laws, and specifically the Anti-Kickback laws and indicated
that R-Corp. was unwilling to proceed without assurances that the program
complied with the Anti-Kickback Act.

 

31.                                 On or about March 21, 2003, an attorney for
R-Corp. spoke with counsel for BPI’s parent company and informed the counsel for
BPI’s parent company about R-Corp.’s internal guidelines regarding the
Anti-Kickback Act, These included the following:

 

The purpose of the study cannot be to induce physicians to prescribe the
product…

 

The compensation cannot take into account the volume or value of any referrals
or business generated between the parties . . .

 

The recruitment of investigators needs to be aimed at practitioners that are
experts in the field or leading researchers.

 

Recruitment of investigators is not to be aimed at high prescribers…
Participation in the research and any payments cannot be made contingent upon a
practitioner prescribing a Reliant product.

 

[Emphasis in original]

 

The Medicaid Program

 

32.                                 Title XIX of the Social Security Act, 42
U.S.C. §§ 1396 et seq., established a program to enable the states to furnish
medical assistance to certain categories of persons whose

 

5

--------------------------------------------------------------------------------


 

income and resources were insufficient to meet the costs of necessary medical
services. Commonly called Medicaid, the program was administered by the states,
but was funded jointly by the federal and state governments.

 

33.                                 To participate in the Medicaid program, a
state was required to develop a plan that was approved by the Secretary of
Health and Human Services as meeting federal requirements. The state paid
qualified providers for furnishing necessary services covered by the state plan
to individuals who were eligible for medical assistance. The federal government
contributed a portion of the costs that each participating state incurred in
purchasing items and services from qualified providers on behalf of eligible
persons. The state bore the remainder of the costs. At all times relevant
hereto, Massachusetts was among the states that had Medicaid programs receiving
federal funding.

 

34.                                 Medicaid programs, including that in
Massachusetts, were “federal health care programs” within the meaning of 18
U.S.C. § 24, in that they were public plans affecting commerce under which
medical benefits, items and services were provided to individuals under the
plans.

 

35.                                 The federal government contributed to the
costs of prescription drugs for persons who were Medicaid beneficiaries,
including but not limited to persons receiving prescriptions for blood pressure
treatment, such as Cardizem, L.A.

 

36.                                 As discussed in this Information,
prescribers D, E, G, R, S and W were each medical providers in Massachusetts who
provided care and treatment for Medicaid-eligible patients for high blood
pressure. Each of these prescribers prescribed Cardizem, L.A. for one or more
patients who were Medicaid program beneficiaries in 2003. At all times relevant
to this Information, the Medicaid program in Massachusetts reimbursed the
Cardizem, L.A. prescriptions for the physicians’ Medicaid eligible patients.

 

37.                                 At all times relevant to this Information,
federal law provided that it was illegal to knowingly and willfully offer or pay
any remuneration (including any kickback, bribe or rebate) directly or
indirectly, overtly or covertly, in cash or in kind to any person to

 

6

--------------------------------------------------------------------------------


 

induce such person to order, or arrange for or recommend purchasing, any item
for which payment may be made in whole or in part under a Federal health care
program.

 

38.                                 BPI employees knew that Cardizem, L.A.
prescriptions, including those induced through the PLACE program, would include
prescriptions for Medicaid patients.

 

39.                                 In 2003, Medicaid paid in excess of $3
million in reimbursement for prescriptions for Cardizem, L.A. nationwide.

 

7

--------------------------------------------------------------------------------


 

COUNT ONE
(CONSPIRACY -18 U.S.C. § 371)

 

The Conspiracy

 

40.                                 The allegations set forth in Paragraphs 1-
39 are herein realleged and incorporated by reference.

 

41.                                 Commencing on or before August 2002, and
continuing thereafter until in or about at least December 2003, the exact dates
being unknown to the Grand Jury, in the District of Massachusetts and elsewhere,
defendants

 

BIOVAIL PHARMACEUTICALS INC.,

 

and others known and unknown to the Grand Jury, did knowingly and willfully
combine, conspire, and agree to commit an offense against the United States, to
wit, 42 U.S.C. § 1320a-7b(b)(2)(A), by knowingly and willfully offering and
paying remuneration, directly and indirectly, overtly and covertly, in cash and
in kind, to physicians to induce them to prescribe Cardizem, L.A. for
individuals, including Medicaid patients, for which payments were made in whole
and in part under Medicaid and other Federal health care insurance programs.

 

Purpose of the Conspiracy

 

42.                                 The purpose of the conspiracy was to target
medical prescribers who were potential high prescribers of Cardizem, L.A. and to
offer them payments and to pay them to induce them to prescribe Cardizem, L.A.
for their patients, including their Medicaid patients.

 

Manner and Means of the Conspiracy

 

It was part of the conspiracy that :

 

43.                                 From March 2003 through at least
December 2003, BPI implemented the PLACE program to induce medical prescribers
to prescribe Cardizem, L.A. for their patients.

 

8

--------------------------------------------------------------------------------


 

44.                                 From March 2003 through at least
December 2003, BPI presented the PLACE program to medical prescribers and others
as a scientific study of the performance of Cardizem, L.A., when the program was
actually designed to induce prescribers to prescribe the product for their
patients by paying prescribers up to $ 1,000.

 

45.                                 From November 2002 through at least on or
about March 2003, BPI confirmed their objectives for the Cardizem, L.A. program
to include the following:

 

(1)                                  Accelerate uptake among high prescribing
PCPs;

 

(2)                                  Engage physicians in evaluation of Cardizem
[L.A.]; and

 

(3)                                  Provide sales reps with an opportunity to
reinforce/build relationships with key prescribers.

 

46.                                 From March 2003 through at least
December 2003, BPI paid the participants in the PLACE program more than the fair
market value of their time in order to induce them to try Cardizem, L.A. on
their patients.

 

47.                                 From in or about October 2002 through on or
about February 2003, BPI increased the payments to the physicians from the
originally proposed honorarium of $100 (or a medically relevant item) to $300,
then $500 and then $1,000 per prescriber.

 

48.                                 In furtherance of the conspiracy, BPI paid
the physicians up to $1,000 for their participation, without seeking attorney
advice regarding the legality of the payments, even though BPI was advised by
Q-Corp., the company helping BPI to help design and implement the PLACE program,
that BPI would have to consult its own attorneys as to the appropriateness and
permissibility of increasing the payment to such a high honorarium.

 

49.                                 From in or about March 2003 through at least
July 2003, BPI created 25,000 PLACE kits and targeted approximately 17,000
prescribers for participation in the program and provided these target lists to
their sales representatives.

 

50.                                 From in or about March 2003 through at least
July 2003, BPI targeted prescribers based upon their projected potential and
likelihood of prescribing Cardizem, L.A.

 

9

--------------------------------------------------------------------------------

 

51.                                 From in or about March 2003 through at least
May 2003, BPI falsely assured other participants, and specifically
representatives of R-Corp., that the PLACE program had been reviewed by
attorneys for compliance with the Anti-Kickback statutes as well as other laws,
when in fact no such review had been done.

 

52.                                 In or about March 2003, a Vice President of
BPI’s parent company dismissed R-Corp’s concern about compliance with the
Anti-Kickback Act as whining, indicated he did not really care what R-Corp had
to say about it, and insisted that the program had to proceed to meet BPI’s
objectives.

 

53.                                 In or about March 2003, this Vice President,
when questioned further about how to deal with the objections concerning the
program’s potential lack of compliance with the Anti-Kickback Act, caused the
program to go forward, concluding: “This is a formality anyway. The program has
to proceed.”

 

54.                                 On or about April 10, 2003, BPI and a Vice
President of its parent corporation signed a letter to R-Corp. in which BPI
confirmed to R-Corp. the following:

 

You have indicated, and assured us, that Biovail and [Q-Corp.] have carefully
reviewed the program from an anti-kickback perspective . . .  and firmly believe
that the program does not present an unreasonable risk of enforcement action.
Further, you have indicated that the program has been reviewed by expert counsel
well versed in these regulatory and enforcement matters and that counsel has
confirmed your position. It is on the basis of your assurances, therefore, that
we have agreed to enter an agreement directly with [Q-Corp]. to implement the
Project.

 

You have agreed to indemnify and hold R-Corp. . . harmless from any losses . . .
arising from or relating to the Project including any losses relating to any
governmental or enforcement actions relating to the same.

 

55.                                 On or about April 10, 2003, BPI executed
this letter to persuade R-Corp. to go forward with the PLACE program, even
though BPI had not obtained any review of the PLACE program’s compliance with
the Anti-Kickback Act, much less an expert counsel review of the PLACE program
from an anti-kickback perspective.

 

56.                                 From in or about March 2003 through in or
about July 2003, BPI made the false representation that they had a legal advice
as to the lawfulness of the PLACE program

 

10

--------------------------------------------------------------------------------


 

from an anti-kickback perspective in order to persuade R-Corp. to proceed with
the program.

 

57.                                 From in or about April 2003 through at least
December 2003, BPI caused health insurers, including federal health care
programs such as Medicaid, to pay for Cardizem, L.A. prescriptions generated by
the PLACE program.

 

Overt Acts

 

58.                                 In furtherance of the conspiracy, and to
effect its objects, BPI and other co-conspirators known and unknown to the Grand
Jury, committed numerous overt acts, including, but not omitted to, the
following:

 

59.                                 On various dates between March 2003 and in
or about July 2003, BPI enrolled and caused to be enrolled approximately 15,000
prescribers in the PLACE program, including the six prescribers identified in
the chart below.

 

60.                                 On various dates between March 2003 and in
or about September 2003, BPI caused approximately 5,000 prescribers, including
the prescribers identified in the chart below, to be paid $250 for filling out
the initial questionnaire.

 

61.                                 On or about the dates set forth below and
thereafter, BPI caused approximately 10,000 prescribers, including the
prescribers identified in the chart below, to be paid and additional $750 for
enrolling 11-15 patients.

 

62.                                 In 2003, each of the prescribers identified
in the chart below prescribed Cardizem, L.A. for patients for whom the
prescriptions were reimbursed by Medicaid:

 

Prescriber

 

Enrollment Date
On or About

 

$750 Payment Date
On or About

 

 

 

 

 

Prescriber D
Dartmouth MA

 

May 6, 2003

 

November 5, 2003

 

 

 

 

 

Prescriber E
Braintree, MA

 

April 9, 2003

 

November 5, 2003

 

11

--------------------------------------------------------------------------------


 

Prescriber G
Bridgewater, MA

 

June 2, 2003

 

November 5, 2003

 

 

 

 

 

Prescriber R
Springfield, MA

 

April 28, 2003

 

November 5, 2003

 

 

 

 

 

Prescriber S
Agawam, MA

 

April 29, 2003

 

November 5, 2003

 

 

 

 

 

Prescriber W
Long Meadow, MA

 

April 14, 2003

 

November 5, 2003

 

All in violation of Title 18, United States Code, Section 371.

 

12

--------------------------------------------------------------------------------


 

COUNTS TWO - SEVEN
(OFFER OF REMUNERATION TO PHYSICIANS)
(42 U.S.C. § 1320a-7(b)(2)(A))

 

63.                                 Paragraphs 1-62 are realleged and
incorporated as if fully set forth herein.

 

64.                                 From on or about March 21, 2003 through
January 1, 2005, in the District of Massachusetts and elsewhere, defendant

 

BIOVAIL PHARMACEUTICALS, INC.,

 

did knowingly and willfully cause to be offered remuneration, directly and
indirectly, overtly and covertly, in cash and in kind, to the physicians and
other medical prescribers listed below to induce those prescribing medical
professionals to prescribe Cardizem, L.A. for their patients, including their
Medicaid patients, for which payments for prescriptions beyond the first month
of free drug, would be made in whole and in part under state Medicaid programs,
as follows:

 

Count

 

Date of Offer

 

Medical Prescriber

 

 

(On or About)

 

 

2

 

May 6, 2003

 

Medical Prescriber D

3

 

April 9, 2003

 

Medical Prescriber E

4

 

June 2, 2003

 

Medical Prescriber G

5

 

April 28, 2003

 

Medical Prescriber R

6

 

April 29, 2003

 

Medical Prescriber S

7

 

April 14, 2003

 

Medical Prescriber W

 

All in violation of Title 42, United States Code, Section 1320a-7b(b)(2)(A).

 

13

--------------------------------------------------------------------------------


 

 

MICHAEL J. SULLIVAN

 

UNITED STATES ATTORNEY

 

DISTRICT OF MASSACHUSETTS

 

 

 

 

By:

/s/ SARA BLOOM

 

 

SARA MIRON BLOOM

 

 

ASSISTANT UNITES STATES ATTORNEY

 

 

 

Date:

5/16/08

 

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B

 

--------------------------------------------------------------------------------

 

 

U.S. Department of Justice

 

 

 

United States Attorney

 

District of Massachusetts

 

 

Main Reception: (617) 748-3100

United States Courthouse, Suite 9200

 

1 Courthouse Way

 

Boston, Massachusetts 02210

 

April 2, 2008

 

By TELEFAX
202-778-5281

 

Geoffrey Hobart, Esq.
Covington & Burling
1210 Pennsylvania Avenue, NW
Washington, DC 20004-3401

 

Re:          Biovail: Tolling Agreement on Statute of Limitations

 

Dear Mr. Hobart:

 

This letter confirms and sets forth an agreement between the Office of the
United States Attorney for the District of Massachusetts and your clients,
Biovail Corporation, Biovail Pharmaceuticals, Inc. and ail parents,
subsidiaries, successors and assigns (hereinafter “Biovail”). The terms of the
agreement arc as follows:

 

1.             As you are aware, this Office is presently conducting a joint
criminal and civil investigation of your client, Biovail, and its officers,
employees and agents. That conduct includes, without limitation, allegations
that Biovail and certain of its officers, employees and agents, may have
violated various federal criminal statutes, including but not limited to 18
U.S.C. §371 (conspiracy to defraud the United States), 18 U.S.C. § 1341 and 1343
(mail and wire fraud), 342 U.S.C. § 1320(a)-7(b) (criminal penalties for acts
involving the Medicare and State health care programs), certain civil statutes
including but not limited to 31 U.S.C. § 3729 (civil False Claims Act); and
certain administrative statutes such as 42 U.S.C. § 1320a-7 (exclusion) and 42
U.S.C. § 1320a-7a (civil monetary penalties), in connection with Biovail’s
activities in connection with the distribution, sale, marketing, approval, and
promotion of the drug Cardizem, L.A.

 

2.             In the course of our discussions, this Office has expressed its
intention to afford you and your client the further opportunity to provide
information to this Office which you deem relevant to matters relating to that
investigation. In response, you have advised us that you intend to provide
certain information to this Office, and that you wish such information be
considered prior to a prosecution decision concerning potential criminal charges
resulting from that investigation. You have requested further time to prepare
any materials and gather information for presentation to this Office, and to
consider and evaluate further information as may be provided by this Office. As
a result, this Office and your client have agreed, as more fully set

 

--------------------------------------------------------------------------------


 

forth below, to toll the applicable statutes of limitations for the offenses
described in paragraph one for the time period April 2, 2008 through October 30,
2008 for that conduct described in paragraph one.

 

3.             This Office and your client Biovail, hereby agree that your
client will not at any time interpose a statute of limitations defense or any
constitutional claim based upon pre-indictment delay to any indictment or count
thereof, or to any civil complaint or count thereof, or to any administrative
action, which charges or alleges that your client committed any federal offense
or violation related to the conduct described in paragraph one, that includes
the time period April 2, 2008 to October 30, 2008 in the calculation of the
limitations period. Nothing herein shall affect, or be construed as any waiver
of, any applicable statute of limitations defenses that Biovail may have with
respect to the time period prior to and including April 1, 2008, and your client
expressly reserves its right to raise any such defense, any provisions of this
agreement notwithstanding, except to the extent that your client has waived
certain statute of limitation defenses in any waiver agreement(s) with other
United States Attorney’s Offices or the Department of Justice, which
agreement(s) remain in effect.

 

4.             Your client, Biovail, enters into this agreement knowingly and
voluntarily. Biovail acknowledges that the statute of limitations and United
States Constitution regarding prejudicial pre-indictment delay confers benefits
on it, and it is not required to waive those benefits, and that Biovail is doing
so after consulting with you because Biovail believes it is in its best interest
to do so. Biovail also acknowledges its understanding that it may be charged
with the foregoing criminal offenses and civil and administrative violations
and/or any other offenses or violations at any time prior to and including
October 30, 2008.  Biovail further acknowledges its understanding that it may be
charged with any offenses or violations not specifically described above, at any
time during the relevant statute of limitations period.

 

5.             This agreement relates only to the allegations described in
paragraph one above and any charges or claims based on those allegations. This
writing contains the entire agreement between this Office and your client
concerning the statute of limitations with respect to these matters and can be
modified or supplemented only by means of a writing signed by this Office and
your client.

 

If your client is willing to enter into this agreement on the terms set forth
above, Biovail should indicate the same by signing on the spaces provided below.

 

 

Very truly yours,

 

 

 

MICHAEL J. SULLIVAN

 

United States Attorney

 

 

 

/s/ SARA BLOOM

 

 

 

 

By:

/s/ Sara Miron Bloom

 

 

Sara M. Bloom

 

 

Assistant U.S. Attorney

 

2

--------------------------------------------------------------------------------


 

/s/ GEOFFREY HOBART

 

Dated: 5/14/08

Geoffrey Hobart

 

 

Covington & Burling

 

 

Attorney for Biovail Corporation and Biovail Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

/s/ WILLIAM WELLS

 

Dated: 5/14/08

William Wells

 

 

Chief Executive Officer

 

 

Biovail Corporation

 

 

 

 

 

 

 

 

/s/ WENDY KELLY

 

Dated:

Wendy Kelly

 

 

Director and Authorized Representative

 

 

Biovail Pharmaceuticals, Inc.

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

--------------------------------------------------------------------------------


 

May 16, 2008

 

UNANIMOUS WRITTEN CONSENT OF
THE DIRECTORS OF
BIOVAIL PHARMACEUTICALS, INC.

 

THE UNDERSIGNED, being the sole director of Biovail Pharmaceuticals, Inc., a
Delaware corporation (the “Corporation”), does hereby give her written consent
in accordance with Section 141(f) of the General Corporation Law of the State of
Delaware, in lieu of action in a meeting of the board of directors of the
Corporation, to the adoption of the following resolutions:

 

WHEREAS, the United States Attorney for the District of Massachusetts has been
conducting an investigation into the Corporation’s conduct alleging that the
Corporation offered remuneration to physicians to recommend the purchase one of
the Corporation’s drug products (the “Investigation”):

 

WHEREAS, the Corporation’s legal counsel has been negotiating a resolution of
the Investigation; and

 

WHEREAS, the Corporation’s legal counsel has reported to the board the terms and
conditions of a proposed resolution of the Investigation;

 

NOW, THEREFORE, IT IS:

 

RESOLVED, that the Corporation is hereby authorized to enter into the Plea
Agreement dated May 16, 2008, between the United States Attorney for the
District of Massachusetts and the Corporation (the “Agreement”);

 

FURTHER RESOLVED, that Nancy Sell, President & Secretary, is hereby authorized
and directed in the name and on behalf of the Corporation to take all actions
and deliver any agreements, certificates and documents and instruments with
respect to or contemplated by the Agreement and matters set forth above,
including, without limitation, the payment of all amounts, fees, costs and other
expenses necessary or appropriate to effectuate the purpose and intent of the
foregoing resolutions and to effectuate and implement the settlements
contemplated hereby;

 

FURTHER RESOLVED, that any actions taken by the officers of the Corporation
prior to the adoption of these resolutions that are within the authority
conferred hereby are hereby fully ratified, confirmed and approved as the act
and deed of the Corporation; and

 

FURTHER RESOLVED, that this Written Consent be filed with the minutes of the
Board of Directors of the Corporation.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has set her hand as of the day and year
first written above.

 

 

/s/ NANCY SELL

 

Nancy Sell

 

2

--------------------------------------------------------------------------------


 

 

U.S. Department of Justice

 

 

 

Michael J. Sullivan

 

United States Attorney

 

District of Massachusetts

 

 

Main Reception: (617) 748-3100

John Joseph Moakley United States Courthouse

 

1 Courthouse Way

 

Suite 9200

 

Boston, Massachusetts 02210

 

May 16, 2008

 

By Mail and Fax
202-778-5281

 

Geoffrey Hobart, Esq.
Covington & Burling
1210 Pennsylvania Avenue, NW
Washington, DC 20004-3401

 

Re:          Side Letter Agreement with Biovail Corporation

 

Dear Mr. Hobart:

 

This letter (“Side Letter Agreement”) will confirm that, in exchange for full
performance of the Plea Agreement entered into by and among the United States
Attorney for the District of Massachusetts (“U.S. Attorney”) and your client,
Biovail Pharmaceuticals Inc. (“BPI”), a copy of which Plea Agreement is attached
hereto as Exhibit One, and in exchange for certain other promises made herein
between and among the U.S. Attorney and your client, Biovail Corporation
(collectively, Biovail Corporation and BPI as “Biovail”), the U.S. Attorney and
Biovail Corporation hereby agree as follows:

 

a.                                       No Criminal Prosecution of Biovail
Corporation

 

The U.S. Attorney hereby declines prosecution of Biovail Corporation for conduct
by or attributable to Biovail Corporation that:

 

(1)                                  falls within the scope of the Information
to which BPI is pleading guilty;

 

(2)                                  was a subject of the grand jury
investigation by the U.S. Attorney in Massachusetts including allegations that
Biovail directly or indirectly offered or paid remuneration, in the form of
payments through a program known as the PLACE program, to customers including
but not limited to physicians to induce these individuals to recommend,
prescribe and/or purchase Biovail’s drug Cardizem, L.A.;

 

The U.S. Attorney does not decline criminal prosecution of Biovail Corporation
or any of Biovail’s related entities for any other conduct beyond that set forth
above.

 

--------------------------------------------------------------------------------


 

This Side Letter Agreement is not intended to and does not affect the criminal
liability of any individual.

 

It is understood among the parties to this Side Letter Agreement that the U.S.
Attorney’s promise not to prosecute Biovail Corporation is dependent upon and
subject to (a) BPI’s Fulfilling its material obligations in the Plea Agreement,
(b) BPI and Biovail Corporation entering into a Civil Settlement Agreement
acceptable to the Department of Justice prior to July 31, 2008, and (e) Biovail
Corporation entering into a Corporate Integrity Agreement acceptable to the
Office of Inspector General of the United States Department of Health and Human
Services by no later than September 30, 2008. If any of these conditions are not
met, Biovail Corporation agrees to waive any defenses regarding pre-indictment
delay, statute of limitations, or Speedy Trial Act with respect to any and all
criminal charges that could have been timely brought or pursued as of April 1,
2008.

 

b.                                      Cooperation of Biovail Corporation

 

Biovail shall cooperate completely and truthfully in any trial or other
proceeding arising out of any ongoing federal grand jury investigation of its
current and former officers, agents, and employees. Biovail shall make
reasonable efforts to facilitate access to, and to encourage the cooperation of,
its current and former officers, agents, and employees for interviews sought by
law enforcement agents, upon request and reasonable notice. Biovail shall also
take reasonable measures to encourage its current and former officers, agents,
and employees to testify truthfully and completely before any grand jury, and at
any trial or other hearing, at which they are requested to do so by any
government entity.

 

In addition, Biovail shall furnish to law enforcement agents, upon request, all
documents and records in its possession, custody or control relating to the
conduct that is within the scope of any ongoing grand jury investigation, trial
or other criminal proceeding in the District of Massachusetts, and that are not
covered by the attorney-client privilege or work product doctrine.

 

Provided, however, notwithstanding any provision of this Agreement, that:
(1) Biovail is not required to request of its current or former officers,
agents, or employees that they forego seeking the advice of an attorney nor that
they act contrary to that advice; (2) Biovail is not required to take any action
against its officers, agents, or employees for following their attorney’s
advice; and (3) Biovail is not required to waive any privilege or claim of work
product protection except to the extent set forth in the succeeding paragraph.

 

Biovail specifically agrees to continue to waive and/or waive any
attorney-client privilege and/or work product protections regarding the legality
of the PLACE program and/or the decision to enter into, implement and/or
continue the PLACE program as to any such advice or communications.

 

Biovail Corporation acknowledges that BPI expressly and unequivocally admits
that it knowingly, intentionally and willfully committed the crime charged in
the Information and is in fact guilty of that offense. Biovail Corporation
agrees that it will not make statements inconsistent with this explicit
admission of guilt by BPI to the crime charged in the Information.

 

2

--------------------------------------------------------------------------------


 

c.                                       Who Is Bound By Agreement

 

This Agreement is limited to the U.S. Attorney for the District of
Massachusetts, and cannot and does not bind the Attorney General of the United
States or any other federal, state or local prosecutive authorities.

 

d.                                      Complete Agreement

 

This Side Letter Agreement and the Plea Agreement with BPI and its attachments
are the complete and only agreements between the parties. No promises,
agreements or conditions have been entered into other than those set forth or
referred to in the above-identified documents. This agreement supersedes prior
understandings, if any, of the parties, whether written or oral. This agreement
cannot be modified other than in a written memorandum signed by the parties or
on the record in court.

 

If this letter accurately reflects the agreement entered into between the U.S.
Attorney and Biovail Corporation and its Board of Directors has authorized you
to enter into this agreement, please sign below and return the original of this
letter to Assistant U.S. Attorney Sara Miron Bloom.

 

 

Very truly yours,

 

 

 

MICHAEL J. SULLIVAN

 

United States Attorney

 

 

 

/s/ DIANE C. FRENIERE

 

DIANE FRENIERE, Chief

 

White Collar Section

 

District of Massachusetts

 

 

 

/s/ SARA BLOOM

 

SARA MIRON BLOOM

 

Assistant U.S. Attorney

 

District of Massachusetts

 

3

--------------------------------------------------------------------------------


 

NON-PROSECUTION AGREEMENT WITH BIOVAIL CORP.

 

ACKNOWLEDGMENT OF AGREEMENT

 

The Board of Directors of Biovail Corp. has been generally advised of the Plea
Agreement with Biovail Pharmaceuticals, Inc., and the criminal Information
charging Biovail Pharmaceuticals, Inc. and has discussed this matter with
counsel.  I acknowledge that this Side Letter Agreement accurately reflects the
agreement entered into between the United States Attorney’s Office for the
District or Massachusetts and Biovail Corp., and I am duly authorized to enter
into this agreement on behalf of Biovail Corp.  Biovail Corp. expects to enter
into a civil settlement agreement with the United States Attorney’s Office for
the District of Massachusetts, the Department of Justice and the Department of
Health and Human Services, Office of Inspector General.  I further acknowledge
that no additional promises or representations have been made to Biovail Corp.
by the United States Attorney’s Office for the District of Massachusetts in
connection with the disposition of this matter other than as set forth in this
Side Letter Agreement.

 

 

/s/ WENDY KELLEY

 

 

Wendy Kelley

 

Senior Vice President, General Counsel and Corporate Secretary

 

 

 

 

Dated:

5/16/08

 

 

 

 

/s/ GEOFFREY E. HOBART

 

Geoffrey E. Hobart

 

Covington & Burling LLP

 

Counsel for Biovail Corp.

 

 

 

 

Dated:

5/16/08

 

--------------------------------------------------------------------------------
